Citation Nr: 0326701	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  02-08 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for dysplasia of the 
cervix.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from May 1996 to May 2000.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  July 2001 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).




REMAND

On July 23, 2003, the appellant filed a motion pursuant to 
38 C.F.R. § 20.702(c)(2) (2003) to reschedule a personal 
hearing by videoconference before a Veterans' Law Judge of 
the Board.  The appellant having shown good cause for her 
motion, on August 5, 2003, the motion was granted by the 
undersigned Veterans' Law Judge.  For that reason, the claims 
file must be returned to the RO so that the veteran and any 
representative she designates may review the evidence in the 
claims file prior to the hearing.

Under the circumstances, this case is REMANDED for the 
following:

1.  The appellant should be scheduled for 
a hearing by videoconference before a 
Veterans' Law Judge.

2.  Prior to the scheduled date of the 
hearing, any representative duly 
appointed by the appellant should be 
permitted to review the claims file.  

Following completion of these actions, the case should be 
returned to the Board prior to the scheduled videoconference 
hearing date, if otherwise in order.  The purpose of this 
REMAND is to afford the appellant due process of law.  By 
this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the appellant unless she receives further notice.

The appellant has the right to submit additional evidence and 
argument on 
the matter which the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



